Citation Nr: 1113762	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for degenerative arthritis of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1964 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision, which denied an application to reopen a previously denied claim for service connection for degenerative arthritis of the right hip.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board notes that, in a May 2009 Report of Contact, the Veteran indicated that he was claiming severe financial hardship and requested that his appeal be expedited.  It was further noted that the Veteran was to send copies of his past due bills to the RO.  A review of the claims file reveals no copies of such past due bills.  As the Veteran did not proceed with his claim for his appeal to be expedited by submitting his past due bills, it appears that no action was taken with regard to this request.  However, the Board notes that the Veteran is always free to submit such documentation to support a request to have his claim expedited or advanced on the docket.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is ultimately seeking service connection for degenerative arthritis of the right hip.  The Board notes that the RO reviewed the Veteran's March 2009 VA Form 9 Appeal, and found that it was unclear as to whether the Veteran was intending to request a hearing before a Veterans Law Judge (VLJ).  On March 27, 2009, the Veteran was sent a letter, in which he was asked to clarify whether he wished to have a hearing and, if so, what type of hearing he wished to be afforded.  The Veteran submitted a letter in May 2009 in which he asserted that, if his claim continued to be denied by the RO, he wished to have a videoconference hearing before a member of the Board.  The Veteran was never scheduled for such a hearing.   

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As such, the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at his local RO.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

